Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 1 of 7




PLAINTIFFS’ EXHIBIT A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 2 of 7




                       Plaintiffs' Exhibit A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 3 of 7




                       Plaintiffs' Exhibit A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 4 of 7




                       Plaintiffs' Exhibit A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 5 of 7




                       Plaintiffs' Exhibit A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 6 of 7




                       Plaintiffs' Exhibit A
Case 2:17-cv-02592-GJP Document 62-1 Filed 02/08/19 Page 7 of 7




                       Plaintiffs' Exhibit A
